Citation Nr: 0507216	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-02 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
injury to the right patella tendon, currently evaluated as 10 
percent disabling. 

2.  Entitlement to an increased rating for service-connected 
residuals of a gunshot would to the right leg, currently 
evaluated as 40 percent disabling.  

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for enucleation of the 
right eye, claimed as secondary to service-connected 
residuals of a gun shot wound to the right leg.  

4.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection of post traumatic 
encephalopathy, claimed as secondary to service-connected 
residuals of a gun shot wound to the right leg.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (the RO).   

Procedural History

The veteran served on active duty from July 1952 until July 
1954.  

In December 1956,  the RO received the veteran's claim of 
entitlement to service connection for the residuals of a 
gunshot wound of the right leg.  In a March 1957 VA rating 
decision, service connection was granted and a 10 percent 
disability rating was assigned.  In a September 1963 rating 
decision, the veteran was assigned a 30 percent disability 
rating.  In an August 1995 rating decision the RO assigned a 
40 percent disability rating.  

In June 1992, the RO received the veteran's claim of 
entitlement to service connection for status post surgical 
repair of a torn right patellar tendon.  In an October 1992 
rating decision, service connection was granted and 10 
percent disability rating was assigned.  

In February 2001, the RO received the veteran's claims of 
entitlement to increased ratings for the two service 
connected disabilities.  The February 2002 RO rating decision 
denied the veteran's claim.  The veteran disagreed with 
rating decision and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in April 2002.

Also in April 2002, the veteran filed a request to reopen 
previously denied claims of entitlement to service connection 
of enucleation of the right eye and entitlement to service 
connection of post traumatic encephalopathy, both claimed as 
secondary to service-connected residuals of a gun shot wound 
to the right leg.  The April 2004 rating decision denied the 
veteran's claim.  In May 2004, the veteran disagreed with the 
RO's decision.  

In January 2005, the veteran presented sworn testimony during 
a personal hearing in Washington, DC which was chaired by the 
undersigned Veterans Law Judge.  A transcript of this hearing 
has been associated with the veteran's VA claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Issues not on appeal

Also in the April 2004 rating decision, the RO denied the 
veteran's claims of entitlement to special monthly 
compensation based on loss of use of the right foot, 
entitlement to service connection of a fracture of the 
pelvis, entitlement to service connection of damage to the 
cleavage of the right knee and entitlement to service 
connection of blood clots of the left leg.  To the Board's 
knowledge, the veteran has not disagreed with those 
decisions.  Accordingly, these matters are not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  



REMAND

The veteran seeks entitlement to increased ratings for two 
service-connected disabilities: residuals of a gunshot would 
to the right leg, currently evaluated as 40 percent 
disabling; and an injury to the right patella tendon, 
currently evaluated as 10 percent disabling.  The veteran has 
also initiated the appeals process on his requests to reopen 
previously denied claims of entitlement to service connection 
of enucleation of the right eye and post traumatic 
encephalopathy both claimed as secondary to service-connected 
residuals of a gun shot wound to the right leg.  For the 
reasons explained immediately below, the Board has determined 
that a remand is in order.  

Reasons for remand

The VCAA

In April 2001 the RO sent the veteran a letter which outlined 
the evidence required in order to prove his claims of 
entitlement to increased rating of service-connected right 
patellar tendon disability and residuals of a gunshot wound 
to the right leg.  In April 2002, the RO sent the veteran a 
letter which outlined the evidence required for his requests 
to reopen his previously denied claims of entitlement to 
right eye enucleation and post traumatic encephalopathy.  
While these letters provided the veteran with specific notice 
of the evidence needed to substantiate his claims, the 
letters did not provide notice to the veteran that he should 
submit any and all evidence in his possession which is 
pertinent to the claim on appeal.  See 38 C.F.R. 
§ 3.159(b)(1) (2004).  See Pelegrini v. Principi, 18 Vet. 
App. 112, 121 (2004).  



A decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the regulation 
giving the Board direct authority to cure a procedural defect 
in an appeal by providing the appellant notice under the 
VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to 
the statutory authority, 38 U.S.C. § 5103(b).  See Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, if, 
as here, the record has a procedural defect with respect to 
notice required under the VCAA, this may no longer be cured 
by the Board.

The following comments are applicable to specific issues on 
appeal.

1.  Entitlement to an increased rating for service-connected 
injury to the right patella tendon, currently evaluated as 10 
percent disabling. 

2.  Entitlement to an increased rating for service-connected 
residuals of a gunshot would to the right leg, currently 
evaluated as 40 percent disabling.  

In May 2002, the RO referred the veteran for a VA 
examination.  The VA examination report notes that the 
examiner did not review the veteran's claims file either 
before or after he examined the veteran.  

In order for an examination to be adequate for rating 
purposes, each disability must be reviewed in the context of 
its history.  See 38 C.F.R. §§ 4.1, 4.41 (2004).  If an 
evaluation report does not provide sufficient detail of the 
disability, then the examination is deemed inadequate for 
rating purposes and it must be returned for further detail.  
See 38 C.F.R. § 4.2 (2004).  Because the examination afforded 
the veteran was accomplished without reference to the 
veteran's claims file and original history of the in-service 
injury, the Board concludes that further development is 
needed. 

Additionally, the Board notes that the veteran provide sworn 
testimony that the condition of his right leg has increased 
in severity since the May 2002 VA examination.  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, the VA must provide a new examination.  See Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Here, the most 
recent VA examination is dated May 2002 .  Particularly in 
light of the fact that the VA examiner did not review the 
total claims file prior to rendering the examination report 
and the sworn testimony of an apparent change in the 
condition of the veteran's right leg, the Board believes that 
the veteran should be afforded a new VA examination.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for enucleation of the 
right eye, claimed as secondary to service-connected 
residuals of a gun shot wound to the right leg.  

4.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection of post traumatic 
encephalopathy, claimed as secondary to service-connected 
residuals of a gun shot wound to the right leg.  

As noted in the Introduction, the RO, an April 2004 rating 
decision denied the veteran's request to reopen his 
previously denied claims of entitlement to service connection 
of enucleation of the right eye and post traumatic 
encephalopathy both claimed as secondary to the service-
connected residuals of a gunshot wound to the right leg.  The 
veteran specifically disagreed with that denial by May 2004 
letter.  The record does not reflect that an SOC has been 
issued by the RO with respect to these issues, or that the 
veteran has indicated a desire to terminate his appeal on 
these issues.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that, in these circumstances, where a notice of disagreement 
is filed but an SOC has not been issued, the Board must 
remand the claim to the Veterans Benefits Administration 
(VBA) so that an SOC may be issued.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should provide the veteran with a 
VCAA notice letter that informs the 
veteran he should submit any evidence in 
his possession which is pertinent to the 
claim on appeal.  

2.  VBA should schedule the veteran for a 
physical examination in order to 
determine the current severity of the 
service-connected right patellar tendon 
disability and the service-connected 
residuals of the right leg gunshot wound.  
The veteran's VA claims folder should be 
forwarded to the examiner for review in 
connection with the examination, and the 
examiner should acknowledge such receipt 
and review.  The report of the 
examination should be associated with the 
veteran's VA claims folder. 
	
3.  Following completion of the 
foregoing, VBA should readjudicate the 
veteran's claims.  With respect to the 
veteran's claims of entitlement to an 
increased rating of his right patellar 
tendon disability and the residuals of 
the right leg gunshot wound, if the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished with copies of a 
supplemental statement of the case and 
given an opportunity to respond.  With 
respect to the veteran's request to 
reopen his previously denied claims of 
entitlement to service connection of 
right eye enucleation and post traumatic 
encephalopathy, if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished with 
copies of a statement of the case and 
notice of his appeal rights.  Thereafter, 
the case should be returned to the Board, 
if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




